Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
 
Claim Status
This office action is in response to papers filed on 01/04/21.  Claim 1 is amended; claims 7-10, cancelled.  No claim has been newly added since last office action mailed on 07/01/2020.  Accordingly, claims 1-2 and 4-6 are under consideration on the merit.

Withdrawn Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-2 and 4-6 under 35 U.S.C. 112(b) is hereby withdrawn in view of amendments dated 01/04/21.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20090004474 A1, published January 1, 2009) and Buffet-Bataillon et al (“B-Bataillon”, International Journal of Antimicrobial Agents; Volume 39, Issue 5, Pages 381-389, May 2012). 
The instant claims embrace an antibacterial regenerated cellulosic fiber comprising a quaternary ammonium compound in a concentration range of 0.05-1% w/w on the regenerated cellulosic fiber, wherein the quaternary ammonium compound is selected from the Markush group in claim 1. 
In addition, claim 1 uses the open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components.
Lyocell fiber (U.S. brand name Tencel) is another type of regenerated cellulose fiber made from wood pulp (source of the definition is J. Chen, in Textiles and Fashion, 2015, section 4.3.1). 
Luo is directed to lyocell fibers with anti-microbial activity (title, read on the preamble of antibacterial regenerated cellulosic fiber in the instant claims 1 and 6).  Luo teaches that lyocell fibers are prepared by adding inorganic and organic compounds to the NMNO dope prior to spinning and show a high degree of antimicrobial activity against E. coli and C. albicans (abstract, read on the limitation of lyocell fiber in the instant claim 6).  Luo also teaches that the organic compounds useful as antimicrobial agents include but are not limited to Triclosan, quaternary ammonium compounds, diammonium ring compounds, etc.( [0027], read on the genus of quaternary ammonium compound in the instant claim 1).  Luo further teaches that the inorganic antimicrobial agent is added at a level of from about 1 percent by weight on pulp to about 40 percent by weight on cellulose ([0025]) and, in one embodiment, the fibers contain 
While teaching quaternary ammonium compounds, Luo does not expressly teach the specific species of quaternary ammonium compounds as claimed.  This deficiency is cure by B-Bataillon.
B-Bataillon is directed to emergence of resistance to antibacterial agents: the role of quaternary ammonium compounds—a critical review (title).  B-Bataillon states that quaternary ammonium compounds (QACs) are widely distributed in hospitals, industry and cosmetics (abstract).  B-Bataillon teaches that the main QACs currently used are BC (also known as alkyl-dimethyl-benzyl-ammonium chloride, ADBAC), stearalkonium chloride, cetrimonium chloride/bromide (cetrimide or myristyl trimethyl ammonium bromide ), dodecyl dimethylammonium chloride (DDAC) (paragraphs 2-3 of left-hand column on page 382, read on the one of the subgenus of quaternary ammonium compounds in the instant claim 1). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose DDAC as taught by B-Bataillon as the particular quaternary ammonium compounds to be incorporated into the composition of Luo.  A person of ordinary skill would have been motived to do so because Luo has taught that DDAC is one of the most used quaternary ammonium compounds in industries. Thus, in view of the teachings Luo and B-Bataillon, there would have been a reasonable expectation that lyocell fibers with anti-microbial activity could be successfully prepared by adding DDAC to the NMNO dope prior to spinning.  


Response to arguments
Applicant’s arguments filed 01/04/2021 have been fully considered, but they are not found persuasive. 
Applicant argues that Luo does not disclose, teach or suggest that the quaternary ammonium compound is selected from those disclosed in claim 1; nowhere does Luo disclose teach or suggest “... a quaternary ammonium compound selected from a group consisting of  disclosed in claim 1.  B-Bataillon does not teach or suggest preparation of any fibers let alone antimicrobial fibers as required by amended claim 1.  Applicant also argues that a person skilled in the art would not look to and combine the teaching of B-Bataillon, with those of Luo, as B-Bataillon is completely silent with regard to use of quaternary ammonium compounds in preparation of antimicrobial fibers.
In response, first of all, it should be pointed out that applicant arguments are not accurate. As set forth in the rejection above, B-Bataillon expressly teaches dodecyl dimethylammonium chloride (DDAC) (page 382).   B-Bataillon also teaches that quaternary ammonium compounds play a role of in fighting the emergence of resistance to antibacterial agents. 
nd, a person skilled in the art would keep up with the knowledge of antimicrobial fibers.  The state of art in antimicrobial fibers at the time when the invention was filed is evidenced by Liu (see the section of Relevant Prior Art).   
3rd, “[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In this case, as applicant admitted, Luo simply states that the organic compound may be quaternary ammonium compounds while B-Bataillon shows that main quaternary ammonium compounds used are alkyl-dimethyl-benzyl-ammonium chloride.  Thus, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  
In conclusion, claims 1-2, 4-6, as a whole, are prima facie obvious over the cited art.   

Relevant Prior Art 
Liu et al (non-paten literature, BioResources, Vol. 10, No. 1, pp. 1964-198; published 2015) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Title: Antibacterial modification of cellulosic materials. 
This paper reviews recent research and development progress in antibacterial modification of cellulosic fibers using various biocides such as N-halamines, quaternary ammonium salts, chitosan, triclosan, and nanoparticles composed of noble metals and metal oxides (abstract).

CONCLUSION 
No claim is allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.